Citation Nr: 1733466	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  07-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected asthma with a history of empyema, status post thoracotomies.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Original jurisdiction for the Veteran's claim was transferred to the RO in Pittsburgh, Pennsylvania, prior to certification to the Board.

This matter was previously before the Board in October 2010, when it was remanded for further development.

The issue of entitlement to a higher initial rating for asthma with a history of empyema, status post thoracotomies, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor at any point in the appeal period, but has rather been found to have permanent atrial fibrillation by medical professionals.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104 Diagnostic Code 7010 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2005 and July 2006.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified treatment records have been obtained and considered regarding this claim.  The Board acknowledges the Veteran reported there may be outstanding treatment records at a hospital in Germany during a March 2017 phone call with a VA representative.  In April 2017, the AOJ sent a development letter to the Veteran asking him to identify the source of any outstanding treatment records and to provide authorization forms so VA could provide assistance in obtaining any such records.  The Veteran did not identify any outstanding treatment records or otherwise respond to the AOJ's request.  Thus, a remand for this purpose would only serve to delay adjudication of the Veteran's appeal.  VA provided heart condition examinations in August 2005 and March 2017.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.  The March 2017 VA heart condition examination constitutes substantial compliance with the Board's prior remand directives with regard to the appeal of the initial rating assigned for atrial fibrillation.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating the claims that are the subject of this appeal, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected atrial fibrillation is currently rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7010, which pertains to supraventricular arrhythmia.  The Board notes the Veteran's heart condition has been diagnosed as a supraventricular arrhythmia; therefore, it must be rated under Diagnostic Code 7010, as opposed to an alternate diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (indicating a listed condition must be rated under the diagnostic code that specifically pertains to it).  Under Diagnostic Code 7010, a 10 percent rating is assigned for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  The 30 percent rating constitutes the highest rating available under Diagnostic Code 7010.

The AOJ initially assigned a 10 percent rating based on an August 2005 VA examination report which noted the Veteran had an episode of paroxysmal atrial fibrillation in March 2005 prior to his release from active service, which was treated with electrical ablation.  The August 2005 VA examiner noted the Veteran had not experienced paroxysmal atrial fibrillation since the March 2005 episode.  The August 2005 VA examiner noted the Veteran had regular heart rhythm at the time of the examination and indicated it was uncertain whether the Veteran would have further atrial fibrillation.  He indicated the Veteran was reluctant to resume vigorous activities such as running, but was able to undertake all activities of normal daily living.

The Veteran submitted treatment records following the August 2005 VA examination indicating he had abnormal ECGs and treatment for atrial flutter.  These treatment records note the Veteran had permanent atrial fibrillation, but do not note any episodes of paroxysmal atrial fibrillation other than the March 2005 episode.  They further indicated the March 2005 episode was treated appropriately and resulted in a good clinical outcome.  Nevertheless, in its October 2010 remand, the Board deemed a new examination necessary to assess the current severity of the Veteran's heart condition, as the newly received treatment records showed symptoms that were not present at the time of the prior examination.

VA provided a second examination in March 2017.  The March 2017 VA examiner noted the Veteran had a supraventricular arrhythmia diagnosed in 1997.  The March 2017 VA examiner noted the Veteran had permanent atrial fibrillation, but no recent episodes of paroxysmal atrial fibrillation.  This finding is consistent with the available treatment records.  The March 2017 VA examiner noted the Veteran experiences dyspnea, fatigue, and dizziness at a workload greater than seven METs, but less than ten METs when considering solely the effects of his heart condition without the effects of other comorbidities, including obesity, asthma, hip replacement, sleep apnea, and diabetes and further noted fatigue sometimes impacts the Veteran's ability to work.  The Board notes under Diagnostic Code 7011, which relates to ventricular arrhythmias, a 10 percent rating is warranted for similar symptoms at a workload greater than seven METs, but less than ten METs; however, as previously noted, the Veteran's supraventricular arrhythmia must be rated in accordance with Diagnostic Code 7010, which does not use METs testing.  See Copeland, 27 Vet. App. at 337.  Nevertheless, the comparable rating under Diagnostic Code 7011 illustrates the effects of the Veteran's heart condition are accurately reflected in the 10 percent rating under Diagnostic Code 7010 and are fully contemplated by the rating schedule.

In sum, the preponderance of evidence is against a finding that the Veteran has had paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor at any point in the appeal period.  In fact, there are no instances of paroxysmal atrial fibrillation or other supraventricular tachycardia noted in the appeal period.  The evidence of record indicates the Veteran had one episode of paroxysmal atrial fibrillation in March 2005, prior to his release from active service, which was treated with a good clinical outcome.  Since this episode, the evidence establishes the Veteran has experienced permanent atrial fibrillation, but no further episodes of paroxysmal atrial fibrillation.  A higher rating requires paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor, which has not been shown in this case.  As the preponderance of evidence is against a finding that the Veteran has had paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor at any point in the appeal period, the doctrine of reasonable doubt does not apply, and a rating in excess of 10 percent for atrial fibrillation is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation is denied.


REMAND

VA has a duty to ensure any medical examination it provides is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If an examination report does not contain sufficient information, it is incumbent upon the Board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  Here, the Veteran's August 2005 VA examination report does not include findings for diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) or a statement by the examiner that indicates the test would not be useful of valid in the Veteran's case.  Although Diagnostic Code 6602 (relating to asthma) does not include DLCO(SB) in its criteria, Diagnostic Code 6844 (relating to post-surgical residuals) uses the General Rating Formula for Restrictive Lung Disease, which requires consideration of DLCO(SB) unless an examiner indicates the test would not be useful of valid in the Veteran's case.  See 38 C.F.R. §§ 4.96, 4.97.  Although the Schedule of Ratings for the Respiratory System expressly prohibits ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 from being combined with each other, it requires assessment under both applicable diagnostic codes in this case with a single rating being assigned under the diagnostic code which reflects the predominant disability.  See 38 C.F.R. § 4.96.  The Board is unable to conduct this analysis without an examination report that includes DLCO(SB) results, in addition to the other required pulmonary function testing under the applicable rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to assess the current severity of his service-connected respiratory disability (asthma with a history of empyema, status post thoracotomies).  The selected examiner must provide pulmonary function testing results in accordance with Diagnostic Code 6602, as well as the General Rating Formula for Restrictive Lung Disease.  If the examiner determines DLCO(SB) testing is not warranted, he or she must expressly indicate in the examination report that the test would not be useful of valid in the Veteran's case.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


